Citation Nr: 1435566	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2008, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In December 2008, April 2010, and October 2010, the Board remanded this claim for additional development.  In February 2012, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In September 2013, the Veteran requested that the February 2012 Board decision be vacated and that a new decision be issued after a new hearing has been conducted.  

In June 2014, the Board vacated its February 2012 decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013 and June 2014 correspondence, the Veteran requested that he be afforded a new hearing before a Board member sitting at the RO.  As Videoconference and Travel Board hearings are scheduled by the RO, the claims file should be transferred to the RO in Portland, Oregon, so that an appropriate Board hearing may be scheduled in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1. The Portland RO should schedule the Veteran for a Board hearing at the RO in accordance with his request.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing and this must be documented in the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



